

116 HRES 1185 IH: Recognizing the importance of mental health globally and highlighting the contributions and value of mental health, well-being, psychosocial support, and human capacity, particularly in areas of economic inequity, development contexts, and humanitarian settings.
U.S. House of Representatives
2020-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1185IN THE HOUSE OF REPRESENTATIVESOctober 9, 2020Mr. Cárdenas (for himself, Mr. Fitzpatrick, and Mr. Kennedy) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedRESOLUTIONRecognizing the importance of mental health globally and highlighting the contributions and value of mental health, well-being, psychosocial support, and human capacity, particularly in areas of economic inequity, development contexts, and humanitarian settings.Whereas, on October 10, 2020, World Mental Health Day is observed;Whereas mental and physical health are inseparably intertwined, and there is no health without mental health;Whereas mental health is essential to achieve the full potential of individuals within societies, and mental health disorders can affect the ability of an individual to carry out daily tasks, establish or maintain relationships, or pursue other fundamental endeavors;Whereas mental health disorders and substance use disorders are the leading causes of disability globally;Whereas depression is the leading cause of nonfatal disease burden globally and in the top five leading causes of disease burden globally, and by 2030, depression will be the leading cause of disease burden in low-income countries and the second highest cause of disease burden in middle-income countries;Whereas depression has a particularly negative impact on women, for whom depression is the leading cause of disease burden independent of income level of their countries of residence;Whereas nearly 2,200 suicide deaths occur each day globally;Whereas for each completed suicide, 20 more individuals attempt to commit suicide;Whereas up to 90 percent of individuals who commit suicide have a diagnosable mental health disorder;Whereas serious mental illness, such as schizophrenia and bipolar disorder, affects between 13 and 37 percent of the population of the world and is extremely debilitating;Whereas the global cost of mental health disorders was $2,500,000,000,000 in 2010 and is projected to increase to nearly $16,000,000,000,000 by 2030, but the total amount of development assistance for global mental health was only $134,000,000 between 2007 and 2013, less than 1 percent of all development assistance;Whereas in high-income countries, approximately 20 percent of individuals afflicted with mental health disorders do not receive appropriate mental health care;Whereas in low-income countries, as many as 90 percent of individuals afflicted with serious mental health disorders do not receive appropriate mental health care;Whereas traumatic events and losses are common experiences, especially among those who live through societal conflict, and may—(1)double the incidence of mental health disorders;(2)result in intense suffering and dysfunction; and(3)require mental health treatment;Whereas integrating mental health and psychosocial support into health and social sectors improves the health, economic development, and political stability of the population, builds the capacity of staff and health facilities, and creates nonstigmatizing mental health services; andWhereas there is an urgent need to create readily accessible, high-quality mental health services in line with national and global guidelines by designing and implementing comprehensive programs that are culturally, developmentally, and linguistically appropriate, building local human resource capacity, and strengthening health systems: Now, therefore, be itThat the House of Representatives—(1)recognizes the importance of World Mental Health Day;(2)affirms the continued support of the United States to address mental health issues across countries and income levels, in particular in nations affected by conflict and disaster;(3)honors the importance of trained mental health workers as they enhance human well-being and mental health, restore functioning, and save lives by contributing to high-quality, context-relevant mental health and psychosocial support services;(4)calls on the Secretary of State, the Administrator of the United States Agency for International Development, and the heads of other relevant agencies to integrate mental health and psychosocial perspectives into their work in order to improve the quality of life of individuals living with mental health disorders; and(5)commends the dedication of organizations, professionals, and volunteers globally who work to improve the mental health of individuals and societies, and the important contributions and bravery of individuals globally who have lived experience of mental health disorders.